Citation Nr: 0616971	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

The propriety of the declaration of forfeiture invoked 
against the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant was in beleaguered service from 
December 13, 1941, to May 5, 1942; missing status from May 6, 
1942, to May 31, 1942; prisoner of war (POW) status from June 
1, 1942, to January 14, 1943; no casualty status (NCS) from 
January 15, 1943, to May 31, 1945; status under the Missing 
Persons Act (MPAT) terminated May 31, 1945; and regular 
Philippine Army service from June 1, 1945, to June 6, 1946.  

The evidence shows that from January 15, 1943, to February 
28, 1945, the appellant was a member of the Japanese-
sponsored and controlled Bureau of the Constabulary (BC).  
From March 1, 1945, to May 31, 1945, the claimant was engaged 
in civilian pursuits and not engaged in military activities.

This claim is on appeal from a March 2004 Forfeiture Decision 
from the Veterans  Benefit Administration, Compensation and 
Pension (C&P) Service, which found that the appellant 
forfeited all rights, claims, and benefits under the laws 
administered by VA under the provisions of 38 U.S.C.A. 
§ 6104(a) for aiding the enemy.  The Manila, Philippines, RO 
is the certifying RO.


FINDINGS OF FACT

1.  The appellant was in beleaguered service from December 
13, 1941, to May 5, 1942; missing status from May 6, 1942, to 
May 31, 1942; POW status from June 1, 1942, to January 14, 
1943; NCS from January 15, 1943, to May 31, 1945; status 
under MPAT May 31, 1945; and regular Philippine Army service 
from June 1, 1945, to June 6, 1946.  

2.  The appellant had no recognized guerrilla service.

3.  The appellant was a member of the Japanese-sponsored and 
controlled BC from January 1943 to February 1945.  

4.  The BC was created primarily to assist the Japanese in, 
and was used for, apprehending guerillas and guerilla 
suspects and in suppressing guerilla resistance activities in 
furtherance of the Japanese war effort against the United 
States and its allies.  

5.  As a member of the BC, the appellant was issued military 
equipment, participated in patrols, was promoted, and was 
compensated in the amount of P3315.00.

6.  In August 2000, the appellant filed a claim for 
entitlement to service connection for various medical 
disorders based on his status as a former POW.  

7.  In a VAF 21-4169, the appellant denied being a member of 
any pro-Japanese, pro-German, or anti-American-Filipino 
organizations.  He noted that the BC was pro-Filipino and not 
pro-Japanese. 

8.  The appellant further denied joining in patrols against 
the guerillas, and asserted that he was never promoted while 
involved with the BC.


CONCLUSIONS OF LAW

1.  Beyond a reasonable doubt, the appellant knowingly made 
false statements and certifications regarding the assistance 
he rendered to an enemy of the United States, and the 
declaration of forfeiture invoked against the appellant was 
proper.  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 
(2005).

2.  Beyond a reasonable doubt, the appellant rendered 
assistance to an enemy of the United States, and the 
declaration of forfeiture invoked against the appellant was 
proper.  38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 
3.901 (2005).

Fraud is defined as an act committed in perpetration of one 
of the above-listed actions.  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901 (2005).  Under the provisions of 
38 U.S.C.A. § 6103,  a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  See also Trilles v. West, 13 Vet. App. 
314, 322 (2000).

Under 38 C.F.R. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of VA to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 
3.902 (2005).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles, 13 Vet. App. at 320-22, 326-27.  In 
Trilles, the Veterans Claims Court found that the "beyond a 
reasonable doubt" standard was a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  Trilles, 13 Vet. App. at 327.

The VA must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly 
made or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).

It is an acknowledged fact, accepted by VA, that the BC was 
created primarily to assist the Japanese in, and was used 
for, apprehending guerillas and guerilla suspects and in 
suppressing guerilla resistance activities in furtherance of 
the Japanese war effort against the United States and its 
allies.  

In this case, the appellant applied for VA compensation 
benefits in August 2000.  During the processing of the claim, 
it was determined that the appellant was a member of BC from 
January 1943 to March 1945.  He was sent a letter inquiring 
of his activities, including recruitment, assignments, rank, 
duties, etc. during his involvement in the BC.  

In response, the appellant denied having an initial rank or 
any duties.  When inquired if he joined any patrols against 
the guerillas, he answered "No."  He later responded that 
he had "never patroled [sic] against guerillas or joined 
Japanese patrols."  He further indicated that he was never 
aware of any Japanese-guerilla encounters.  He also denied 
that he had ever been promoted during his service with the 
BC.  

In a Final Administrative Decision, the RO determined that 
the appellant rendered assistance to the enemy by his 
activities while a member of the BC.  The RO also found that 
the appellant made materially false statements regarding the 
nature of his service in the BC and the nature of his duties.

The issue was referred to the C&P Service.  In a March 2004 
Forfeiture Decision, the C&P Service found beyond a 
reasonable doubt that the appellant had forfeited his rights 
to VA benefits on the basis that the evidence was contrary to 
his statements regarding involvement in the BC, and also that 
the evidence established that the appellant aided the enemy, 
specifically, the Japanese-controlled BC.

After a review of the claims file, the Board finds that the 
propriety of the declaration of forfeiture invoked against 
the appellant was proper.  First, the evidence does not 
support the appellant's statements regarding his involvement 
in the BC.  Specifically, the appellant denied participating 
in patrols against the guerillas but the evidence shows that 
a patrol under his command encountered guerillas in May 1944 
and one guerilla was killed and another was captured.  This 
is directly contrary to the appellant's statements. 

Further, the appellant attested that he did not receive a 
promotion while serving with the BC; however, the evidence 
reflects that he was promoted to Captain in December 1944 
while serving with the BC.  Based on the foregoing, the Board 
finds that the appellant knowingly made false statements in a 
claim for benefits under the laws administered by VA.  

The Board acknowledges that the appellant contended in 
various statements and in his hearing testimony that he was 
forced to join the BC because he did not know what he was 
doing, was just following orders, and was in fear of his 
life.  He has also asserted that he rendered assistance to 
guerrillas via a former roommate during this period.  

Nevertheless, his assertions do not change the fact that he 
knowingly made false statements when specifically asked about 
such membership on the VA Form 21- 4169, and that this Form 
made it clear that such false statements could result in the 
forfeiture of all benefits.  Moreover, the appellant had no 
recognized guerrilla service, and "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

Next, not only did the appellant knowingly make false 
statements about his involvement with the BC, but the 
evidence shows that he lead a BC patrol against the guerillas 
in May 1944 where one guerilla was killed and another 
captured.  This evidence unquestionably indicates that he 
rendered assistance to an enemy of the United States or its 
allies.  

Inasmuch as the competent evidence of record indicates that 
the appellant rendered assistance to an enemy of the United 
States and then knowingly made false statements about his 
involvement with said enemies in his claim for benefits under 
the laws administered by VA, the Board finds beyond any 
reasonable doubt that he has forfeited all rights, claims and 
accrued or future gratuitous benefits under all laws 
administered by VA.  Either one or both of the statutory 
bases providing sanctions, for treason or for fraud, mandate 
his forfeiture.  See 38 U.S.C.A. §§ 6103, 6104 (West 2002).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In this claim the appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In June 2002, he was 
asked to clarify his involvement with the BC and sent a 
questionnaire, which he submitted in July 2002.  

Moreover, in August 2002, the appellant was provided with a 
Proposed Administrative Decision and due process letter 
outlining what VA proposed to do, the provisions of the 
relevant law, how he would be affected, and his due process 
rights.  He was told that he had an opportunity to submit a 
statement in denial or explanation, which he did in August 
2002.  

The appellant was provided a copy of the Final Administrative 
Decision and a letter indicating that the issue was being 
referred to C&P Services for consideration.  In November 
2003, the appellant submitted correspondence outlining his 
basic contentions and inquiring about the status of his 
claim.  

The appellant was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Specifically, in March 2004, he was provided with the 
Forfeiture Decision from C&P Service, including an 
explanation of the facts considered, verification of his 
service, and the pertinent laws and regulations.  He was also 
given notice of his appellant rights.  A July 2004 Statement 
of the Case also provided the appellant with an explanation 
of the reason for the forfeiture, the relevant law, and his 
appellate rights.    

Throughout the course of the appeal, the appellant has been 
notified of the need to give to VA any evidence pertaining to 
his claim.  There is no allegation from the appellant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  The Board notes that 
full documentation concerning the appellant's various periods 
of service is associated with the claims file.  The appellant 
has been provided with specific information as to why the 
claim was denied, and of the evidence that was lacking.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
the Board finds that the provisions of the VCAA have been 
fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
personnel records, particularly those dealing with his 
service, have been obtained.  Further, the appellant 
requested and was provided with a personal hearing at the RO 
in August 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, a medical examination is not germane to the issue 
on appeal.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply). 

While neither the RO nor the C&P Service referred to the 
explicit provisions of the VCAA when they adjudicated the 
case, for the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled.  The Board 
also observes that the appellant has not indicated at any 
stage in this appeal that pertinent evidence regarding this 
matter exists, or was brought to the attention of the RO, C&P 
Service, or the Board, but not requested or accounted for.  

After initially denying assistance to the enemy, the 
appellant argued that he had no choice to support the 
Japanese; however, the relevant facts are not in dispute, and 
the law, not the evidence, is dispositive of the outcome of 
this case.  He rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by the VA, and 
the appellant knowingly made false statements and 
certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA, and thereby forfeited all 
rights, claims, and benefits under all laws administered by 
VA. 

As a matter of law, the appellant forfeited all rights, 
claims, and benefits under all laws administered by VA, and 
the appellant's claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Further, the RO and the C&P Service 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim, and the Board has done the same.  As such, there has 
been no prejudice to the appellant that would warrant a 
remand, and the appellant's procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.  Therefore, 
no further action is necessary under the mandate of the VCAA.


ORDER

The declaration of forfeiture invoked against the appellant 
was proper, and the appellant's claim is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


